UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7740



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHARON PENDERGRASS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CR-92-216, CA-97-1249-21B-4)


Submitted:   June 16, 1998                 Decided:   July 30, 1998


Before WILKINS and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sharon Pendergrass, Appellant Pro Se. Mary Gordon Baker, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon Pendergrass seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Pendergrass, Nos. CR-92-216; CA-97-1249-

21B-4 (D.S.C. Nov. 13, 1997). We also deny Pendergrass’ “Motion Re-

questing Additional Grounds to Title 28 U.S.C. § 2255 Set Aside/

Vacate or Correct A Sentence.” We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2